UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7211



KENNETH N. HAMMOND,

                                            Plaintiff - Appellant,

          versus


WILLIAM D. WILMOTH, Correctional Officer; H.F.
SHIFLETT, Housing Unit Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1684-AM)


Submitted:   June 15, 2001                 Decided:   June 28, 2001


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Kenneth N. Hammond, Appellant Pro Se. Banci Enga Tewolde, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth N. Hammond appeals the district court’s order dis-

missing his action filed under 42 U.S.C.A. § 1983 (West Supp.

2000), for failure to exhaust administrative remedies.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   See Booth v. Churner, ___ U.S. ___, 69 U.S.L.W.

4387 (U.S. May 29, 2001) (No. 99-1964).   Accordingly, we affirm on

the reasoning of the district court.   Hammond v. Wilmoth, No. CA-

99-1684-AM (E.D. Va. filed Aug. 8, 2000; entered Aug. 9, 2000).

Because Hammond may refile his action after exhaustion, we modify

the dismissal to be without prejudice.    28 U.S.C. § 2106 (1994).

We deny Hammond’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                 2